Citation Nr: 1105516	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-09 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1951 to July 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
[Due to the location of the Veteran's residence, the jurisdiction 
of his appeal remains with the RO in Chicago, Illinois.]  

In January 2011, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  See 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for a low back 
disability.  He contends that his in-service kidney surgery 
resulted in a muscle imbalance with the left side of his back 
being weaker than the right.  The Veteran argues that this muscle 
imbalance has resulted in a current low back disability.  See the 
July 2007 notice of disagreement.  The Veteran has also alleged 
that he strained his back "running an errand for a pilot" but 
did not seek treatment for his injury.  Id. 

The Veteran was afforded a VA examination in July 2006.  After 
reviewing the claims folder and examining the Veteran, the 
examiner opined that "it is . . . [as] least as likely as not 
that . . . [the Veteran's] current problems involving back pain 
and urinary frequency are related to his tuberculosis."  In this 
regard, the Board acknowledges that, by a June 2007 rating 
action, the RO in Cleveland, Ohio granted service connection for 
residuals of renal tuberculosis with urinary frequency (0%, from 
May 17, 2005).  

Importantly, however, the July 2006 VA examiner simply assessed 
"back pain."  The examiner did not diagnose the Veteran with a 
chronic back disability or provide a rationale for his opinion.  
Further, the examiner did not comment on the impact, if any, of a 
post-service 1971 motor vehicle accident on his spinal condition.  
See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  See also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, such as pain, without a diagnosed or 
identifiable underlying malady or condition, do not, in and of 
themselves, constitute a disability for which service connection 
may be granted].  Further, the Board observes that the VA 
examiner indicated that his specialty is otolaryngology, a branch 
of medicine that concerned with medical and surgical treatment of 
the head and neck.  See Dorland's Illustrated Medical Dictionary, 
30th Edition, (2003), at page 1139. 

Further review of the claims folder indicates that the Veteran 
was provided with an additional VA examination in April 2007.  
That examiner stated that the "major impact trauma" that the 
Veteran sustained in the 1971 motor vehicle accident "seems to 
be the more 'sound' rationale for his lower back complaint[s]."  
However, this VA examiner did not provide any rationale for this 
somewhat speculative opinion and also did not diagnose the 
Veteran with a current chronic back disability.  Rather, the 
examiner simply documented his complaints of "back pain."  See 
Sanchez-Benitez v. West, supra. 

Accordingly, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between the Veteran's 
complaints of low back pain and his military service (including 
his now service-connected residuals of renal tuberculosis with 
urinary frequency).  These questions must be addressed by an 
appropriately qualified medical professional.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  See also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) [Once VA undertakes the 
effort to provide an examination, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue to the Veteran a corrective 
Veterans Claims Assistance Act of 2000 
notification letter pertaining to the issue 
of entitlement to service connection for a 
low back disability, to include as secondary 
to a service-connected disability.  [The 
letter issued to the Veteran should, in 
relevant part, include a discussion of the 
information and evidence necessary to support 
his claim on both direct and secondary 
bases.]  

2.  Then, schedule the Veteran an appropriate 
VA examination to determine the nature, 
extent, and etiology of any low back 
disability that he may have.  The Veteran's 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  All diagnostic testing deemed to 
be necessary by the examiner should be 
accomplished.  

For any chronic low back disability diagnosed 
on examination, the examiner should opine as 
to whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset in 
service, is otherwise related to active duty, 
or was caused or aggravated (permanently 
worsened beyond normal progression) by the 
service-connected residuals of renal 
tuberculosis with urinary frequency.  [If the 
Veteran is found to have a chronic low back 
disability that is aggravated by his service-
connected residuals of renal tuberculosis 
with urinary frequency, the examiner should 
quantify the approximate degree of 
aggravation.]  

In answering this question, the examiner 
should address the effect, if any, of the 
1971 motor vehicle accident on any current 
chronic low back disability.  Complete 
rationale for all opinions expressed should 
be provided.  

3.  Following completion of the above, 
readjudicate the issue of entitlement to 
service connection for a low back disability, 
to include as secondary to a 
service-connected disability.  If the 
decision remains adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


